RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 19a0286p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 PETER HUDSON,                                           ┐
                                  Plaintiff-Appellant,   │
                                                         │
                                                         >      No. 19-1036
        v.                                               │
                                                         │
                                                         │
 CITY OF HIGHLAND PARK,          MICHIGAN;    DEREK      │
 HILLMAN; MAKINI JACKSON,                                │
                               Defendants-Appellees.     │
                                                         ┘

                         Appeal from the United States District Court
                        for the Eastern District of Michigan at Detroit.
                  No. 2:16-cv-12369—Stephen J. Murphy, III, District Judge.

                                  Argued: October 23, 2019

                            Decided and Filed: November 22, 2019

              Before: SUTTON, KETHLEDGE, and STRANCH, Circuit Judges.
                                _________________

                                          COUNSEL

ARGUED: Robert L. Levi, ROBERT L. LEVI, P.C., West Bloomfield, Michigan, for
Appellant. James W. McGinnis, Detroit, Michigan, for Appellees City of Highland Park and
Derek Hillman. Paul R. Bernard, BERNARD APPELLATE LAW GROUP, Plymouth,
Michigan, for Appellee Makini Jackson. ON BRIEF: Robert L. Levi, ROBERT L. LEVI, P.C.,
West Bloomfield, Michigan, for Appellant. James W. McGinnis, Detroit, Michigan, for
Appellees City of Highland Park and Derek Hillman. Paul R. Bernard, BERNARD
APPELLATE LAW GROUP, Plymouth, Michigan, for Appellee Makini Jackson.

         SUTTON, J., delivered the opinion of the court in which KETHLEDGE and STRANCH,
JJ., joined in part. KETHLEDGE, J. (pg. 13), delivered a separate opinion concurring in part and
dissenting in part. STRANCH, J. (pp. 14–15), delivered a separate opinion concurring in part
and dissenting in part.
 No. 19-1036                      Hudson v. City of Highland Park                          Page 2


                                       _________________

                                            OPINION
                                       _________________

       SUTTON, Circuit Judge.         Peter Hudson fought fires for the Highland Park Fire
Department for close to thirteen years. During that time, he became a person of faith. For five
years, he criticized other firefighters at the station for conduct he thought immoral and harmful to
their work, and they responded by criticizing his faith and belittling him in other ways. In 2015,
Hudson’s supervisor discovered that he had overreported his hours and discharged him. Hudson
sued the city, Fire Chief Derek Hillman, and city Human Resources Director Makini Jackson, on
a number of different theories. The district court dismissed some of Hudson’s claims on the
pleadings and most of them at summary judgment. We affirm in part and reverse in part.

                                                 I.

       Hudson worked for the Highland Park Fire Department from 2002 to 2015. Over time,
he developed a reputation for two things: being an effective firefighter and being outspoken
about his Christian faith. According to Hudson, the other firefighters had reputations too—for
watching pornography in communal spaces and engaging in extra-marital affairs at the fire
station. All of this created tension. He criticized their behavior, and they responded with
disrespectful comments about his religious practices and sexual orientation. The back and forth
went on for five years.

       Things changed in 2015, when Hudson’s supervisors, Chief Derek Hillman and Human
Resources Director Makini Jackson, learned that he had claimed extra “Fire Engine Operator”
hours on his time sheet.      Hudson responded that any misreporting was a mistake.             The
department suspended Hudson without pay pending an investigation.

       Hudson sought help from his union representatives. At the time, the Highland Park
firefighters had a two-layer collective bargaining agreement with the city. They had allowed the
Police Officers Association of Michigan, a much larger union, to bargain on their behalf with the
city. But the agreement gave the station rights to elect local officers who would be responsible
for day-to-day management of union affairs. Both levels initially came to Hudson’s aid. A local
 No. 19-1036                       Hudson v. City of Highland Park                        Page 3


union officer attended Hudson’s suspension meeting. And the statewide union filed a grievance
with the city challenging Hudson’s suspension. Hillman denied the grievance.

       The denial triggered the next phase of the grievance procedure, a “Step 2” meeting in
which the employer, employee, and union discuss the issue. Minutes into the meeting, the city
added a claim of wrongdoing. Hillman learned that Hudson had not just overreported his hours
but had engaged in “double-dipping”—reporting that he had worked a shift for two different
employers for the same hours. Hudson conferred with his union representatives who told him to
invoke his right not to incriminate himself. Hudson took their advice, and Jackson fired him then
and there.

       Shortly after Hudson’s termination, the union amended its grievance to account for
Hudson’s discharge. The union contacted Jackson and scheduled another “Step 2” meeting to
discuss Hudson’s status.

       As Hudson tried to keep his job, bad luck intervened and the Highland Park firefighters
and the statewide union had a falling out. Some firefighters disliked the local union officers and
wanted to hold a new election. The statewide union objected and threatened to withdraw if the
firefighters went ahead. This did not deter the firefighters. They elected a new slate of local
representatives.   Two days later, the statewide union notified the mayor that it no longer
represented the firefighters. Hudson’s “Step 2” meeting was cancelled.

       Hudson took matters into his own hands. He emailed the local union, asking it to escalate
his grievance to “Step 3”—arbitration—and to let him know when the parties selected an
arbitrator. The local officials went ahead anyway and scheduled another “Step 2” meeting to
“settle” Hudson’s grievance along with any other outstanding grievances. No one notified
Hudson about the meeting until the day before it. Hudson responded that he could not attend on
such short notice and insisted that the union arbitrate his case.

       The local union and the city went ahead with the meeting, and the local union opted not
to go forward with Hudson’s grievance. Hudson sought help from the Equal Employment
Opportunity Commission, to no avail. He then sued the city, Hillman, and Jackson on an
assortment of federal claims. As pertinent here, the district court dealt with the claims in two
 No. 19-1036                      Hudson v. City of Highland Park                          Page 4


phases. It dismissed the First Amendment retaliation claims on the pleadings. And it granted
summary judgment to the defendants on the rest.

                                                II.

         First Amendment retaliation. We review the district court’s decision to grant judgment
on the pleadings against Hudson on this claim with fresh eyes, accepting Hudson’s plausible
allegations as true and drawing all reasonable inferences in his favor. Sensations, Inc. v. City of
Grand Rapids, 526 F.3d 291, 295 (6th Cir. 2008). In qualified immunity cases like this one, we
also ask whether the claimant (1) established a constitutional violation (2) that was clearly
established. Pearson v. Callahan, 555 U.S. 223, 227 (2009). In this case, only one question
matters. We have repeatedly held—we have repeatedly clearly established—that employers may
not retaliate against employees based on their protected speech. Buddenberg v. Weisdack,
939 F.3d 732, 741 (6th Cir. 2019); Chappel v. Montgomery Cty. Fire Prot. Dist. No. 1, 131 F.3d
564, 579–80 (6th Cir. 1997). All that concerns us today is the constitutional question.

         To bring a First Amendment retaliation claim, Hudson had to plead three things: that he
engaged in protected speech; that he suffered an adverse employment action; and that the fire
department fired him because of his speech. Buddenberg, 939 F.3d at 739.

         Hudson readily meets the first two requirements.        He complained about the poor
administration of the fire department, surely protected speech. And the fire department fired
him, surely an adverse employment action.

         What’s harder is whether the fire department fired him because of his speech. More
specifically, did Hudson allege sufficient plausible facts that his speech caused Jackson and
Hillman’s decision to fire him? Handy-Clay v. City of Memphis, 695 F.3d 531, 545 (6th Cir.
2012).

         The district court didn’t think so. Characterizing Hudson’s pleadings as conclusory and
suggesting he had only offered one allegation to sustain his burden, it thought Hudson had not
met his pleading burden.
 No. 19-1036                     Hudson v. City of Highland Park                         Page 5


       As to Jackson, we agree. Hudson’s complaint places Jackson in the firehouse but makes
no allegations she knew about his comments. That’s not enough to make out a plausible case
that Jackson fired him for his speech. Cf. Ctr. for Bio-Ethical Reform, Inc., v. Napolitano,
648 F.3d 365, 377–78 (6th Cir. 2011).

       As to Hillman, Hudson’s claim stands on firmer ground. While the question is close, his
amended complaint contained enough plausible allegations to move to the discovery stage of the
case. For five years, Hudson openly criticized his co-workers’ behavior because he felt it
hampered their ability to fight fires. Hillman knew about these comments (some concerned his
behavior) and tolerated other firefighters’ dereliction of duty (some of them missed calls to
respond to fires). As time passed, Hudson put his complaints into action. A year before his
discharge, he filed a complaint with the Occupational Safety and Health Administration, alleging
that the firefighters’ cavorting led to deficiencies in the station’s equipment. Hillman, at some
point, told another firefighter that he had grown tired of Hudson’s complaints.         Hillman
eventually found a way to get rid of Hudson: He had falsified his timecard. Hillman fired him
on that basis, even though he knew another firefighter had done the same thing. Hudson tells us
why: “[Hillman] objected to Hudson’s religious convictions and wanted to stop Hudson[’s]
outspokenness against the immorality of Hillman and the firemen.” Id. at 15. Considering these
allegations as a whole, it’s fair to say that they meet the notice pleading requirements of
plausible allegations that Hillman fired Hudson because of his speech.

       Hillman counters this conclusion on several grounds, each unconvincing. He believes we
lack jurisdiction over the claim because Hudson did not preserve the issue for appeal. But
Hudson raised the issue when he challenged the district court’s decision in two motions, saying
“there are important other facts supporting causation” and “[t]he Court did not
consider . . . Hudson’s argument that the free speech claim sufficiently pled causation.” R.73 at
6; R.85 at 7.    He thus “identif[ied] the issue” and “provid[ed] some minimal level of
argumentation in support of it.” United States v. Huntington Nat’l Bank, 574 F.3d 329, 331 (6th
Cir. 2009).

       Hillman separately argues that Hudson lacks sufficient allegations tying the discharge
decision to his speech. He notes that over five years passed between when Hudson started
 No. 19-1036                      Hudson v. City of Highland Park                           Page 6


speaking and when he lost his job. While a short passage of time between the protected speech
and the adverse action sometimes helps a retaliation claim, the opposite is not necessarily true.
Our conventional view is to be skeptical that timelines alone prove anything. Hillman does not
point to any case in which the mere passage of time dooms a retaliation claim. More to the
point, Hudson has more than a timeline, short or long, to show causation. He alleges that
Hillman expressed frustration with his complaints—“he was tired of Hudson’s complaints”—and
knew that Hudson reported the firefighters to a government agency for their misbehavior. R.61
at 9; Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir. 2008).

       Hillman adds that we should not count the fact that he scrutinized Hudson’s conduct over
other firefighters’ conduct because his investigation did not concern Hudson’s free-speech rights
but at most his free-exercise rights (and right to be of free of discrimination based on faith). But
this would not be the first time that the federal courts dealt with faith-based speech that
implicated free-exercise and free-speech rights. Compare Minersville Sch. Dist. v. Gobitis,
310 U.S. 586 (1940), with W. Va. State Bd. of Educ. v. Barnette, 319 U.S. 624 (1943). At any
rate, the point, at least at the pleading stage, is one of inferences—that Hillman fired Hudson for
reasons other than violating the fire station’s payroll polices. Not every allegation has to
substantiate a plaintiff’s claim directly. Paige v. Coyner, 614 F.3d 273, 282–83 (6th Cir. 2010).
That’s why we have circumstantial evidence.

       Hillman invokes other evidence, discovered during the summary judgment proceedings
on other claims, which is neither here nor there. Only the pleadings bear on the viability of this
claim. See Sensations, Inc., 526 F.3d at 295.

       Nor can we affirm the dismissal of this claim on a ground not raised by Hillman or the
district court—that Hudson conceded it should be dismissed. In his appellate briefs, Hudson
raised the argument that he had plausibly alleged sufficient facts to support the First Amendment
claim. Appellant’s Br. 20–21, 37; Reply Br. 8–10. Hillman thought he had preserved the
argument. Appellees’ Br. 40–42. In his appellee brief he stated “[o]n appeal, Plaintiff raises two
issues. First . . . he was denied procedural due process . . . Second, Plaintiff argues his free
speech claim was improperly dismissed based on the merits.” Id. at 35. The appellees then
responded to the argument on the merits, never hinting that it was waived or forfeited. Id. at 40–
 No. 19-1036                      Hudson v. City of Highland Park                          Page 7


42. At oral argument, the defendants’ counsel (after Hudson’s counsel had argued) made the
same point: “[Hudson] did not adequately allege the elements of causation . . . If you apply the
standard from Twombly [his complaint is] too conclusory.” Or. Arg. 32:34. At oral argument, it
is true, Hudson’s counsel was asked about the “due process” nature of this argument—namely
Hudson’s claim that the district court separately violated his due process rights by dismissing the
First Amendment claim sua sponte without notice, separate briefing, a hearing, or a request (at
the time) from the defendants that the court dismiss it. Or. Arg. 10:30–11:35. In answering that
question and in reiterating his due process claim, Hudson did not concede—could not have
conceded—that his First Amendment claim had no legs. Id. The interest protected by the Due
Process Clause after all was his prematurely dismissed First Amendment claim. If the Fifth
Amendment protects anything in this case, it would protect Hudson’s chance to present a
plausible First Amendment claim, not an interest in pressing a frivolous claim. All of this
explains why our court has rejected Hudson’s similar First Amendment claim against Jackson on
the ground that it failed to meet the Twombly standard, not on the ground it was forfeited. Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007).

                                               III.

       As for the court’s summary judgment decisions, we also review them with fresh eyes.
Bormuth v. County of Jackson, 870 F.3d 494, 503 (6th Cir. 2017) (en banc). To proceed to trial,
Hudson must show that his evidence creates a genuine issue of material fact over each claim
after giving the claimant the benefit of reasonable inferences from the record. Lindsay v. Yates,
498 F.3d 434, 438 (6th Cir. 2007).

       Due Process.     To establish a due process claim, Hudson must show that the State
(1) deprived him of a protected liberty or property interest (2) without the process required.
Shoemaker v. City of Howell, 795 F.3d 553, 558–59 (6th Cir. 2015).

       The Constitution does not create property interests. They arise from other sources of law,
sometimes state law, sometimes contracts. Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532,
538 (1985). Hudson has a property interest in his employment, arising from the collective
 No. 19-1036                       Hudson v. City of Highland Park                       Page 8


bargaining agreement between the city and the firefighters’ unions.         Leary v. Daeschner,
228 F.3d 729, 741–42 (6th Cir. 2000).

          As for process, the Fourteenth Amendment generally requires “that the state provide a
person with notice and an opportunity to be heard.” Warren v. City of Athens, 411 F.3d 697, 708
(6th Cir. 2005). Before firing an employee, a government body must provide a hearing, though
the hearing “need not be elaborate” and the nature of it depends on “the importance of the
interests involved and the nature of the subsequent proceedings.” Loudermill, 470 U.S. at 545–
46 (quotation omitted). Hudson must show that the State’s procedures violate this standard or
that the State’s remedies fail to account for deviations from those procedures. Daily Servs., LLC
v. Valentino, 756 F.3d 893, 907 (6th Cir. 2014); see Zinermon v. Burch, 494 U.S. 113, 125
(1990).

          The problem for Hudson is that we have repeatedly held that the traditional grievance
procedures in a collective bargaining agreement—grievance procedures in other words like the
ones at issue—satisfy due process in discharge cases like this one. See Kuhn v. Washtenaw Cty.,
709 F.3d 612, 623–24 (6th Cir. 2013); Farhat v. Jopke, 370 F.3d 580, 596 (6th Cir. 2004);
Buckner v. City of Highland Park, 901 F.2d 491, 497 (6th Cir. 1990). Hudson acknowledges as
much. Appellant’s Br. 52.

          That forces Hudson to retreat to the argument that the application of these otherwise
constitutional procedures violated due process as applied to him. More particularly, he argues
that the July 8 post-discharge meeting (he was unable to attend) amounted to a “sham” and
violated his constitutional rights. Appellant’s Br. 53. But due process does not fix every breach
of contract or violation of state labor law. Kaminski v. Coulter, 865 F.3d 339, 348 (6th Cir.
2017). Before Hudson can use this federal cause of action in this way, he must show that state
law remedies cannot help him. Daily Servs., LLC, 756 F.3d at 909–10; Vicory v. Walton,
721 F.2d 1062, 1063 (6th Cir. 1983).

          This he has not done. Michigan affords quite a few remedies in this setting, and Hudson
has not shown their inadequacy. He could have brought a breach of contract claim in Michigan
courts. Sankar v. Detroit Bd. of Educ., 409 N.W.2d 213, 215 (Mich. Ct. App. 1987). He could
 No. 19-1036                        Hudson v. City of Highland Park                          Page 9


have claimed that his discharge constituted an unfair labor practice under Michigan’s Public
Employees Relations Act. Demings v. City of Ecorse, 377 N.W.2d 275, 283 (Mich. 1985). Or
he could have filed a charge with the Michigan Employment Relations Commission asking them
to investigate the city’s alleged misbehavior. Taylor Sch. Dist. v. Rhatigan, 900 N.W. 2d 699,
701 (Mich. Ct. App. 2016). Hudson does not explain why he never invoked these remedies and
why they would not correct his process objections. Jefferson v. Jefferson Cty. Public Sch. Sys.,
360 F.3d 583, 588, 591 (6th Cir. 2004); see also Zinermon, 494 U.S. at 126; Daily Servs., LLC,
756 F.3d at 899–900; Wilbur v. Harris, 53 F.3d 542, 543–44 (2d Cir. 1995); Fields v.
Benningfield, 544 F. App’x. 626, 630 (6th Cir. 2013). On this record, his claim fails as a matter
of law.

          Title VII. Title VII prohibits an employer from discriminating against “any individual
with respect to his compensation, terms, conditions, or privileges of employment” because of his
membership in a protected class, which includes a religious group. 42 U.S.C. § 2000e-2(a)(1).
Employees may offer direct or circumstantial evidence to prove their case. If a claimant uses
circumstantial evidence to prove his case, as Hudson does, case law tells us to consider the claim
in three steps. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–03 (1973). Hudson
initially must make out a threshold claim of disparate treatment: that (1) he belonged to a
protected class, (2) suffered an adverse employment action, (3) met the qualifications for his
position, and (4) was treated differently from a similar employee who does not belong to his
protected class. Tepper v. Potter, 505 F.3d 508, 515–17 (6th Cir. 2007). If he succeeds, the city
must offer a legitimate, non-discriminatory explanation for its action. Id. That puts the ball back
in Hudson’s court to show that the city’s justification amounts to a pretextual excuse to hide
discrimination. Id.

          At the outset, we must dispense with one justification raised by the city for its treatment
of Hudson: that he started it. Hudson “is not a hapless victim of religious harassment,” the city
maintains, because he “openly criticized his co-workers’ behavior,” and they simply “responded”
by “taunting” Hudson with “remarks that may have had religious overtones.” Appellees’ Br. 26.
There are at least two problems with this argument. One: Employees are free to speak out about
misconduct in the workplace without subjecting themselves to discharge for rocking the boat.
 No. 19-1036                      Hudson v. City of Highland Park                       Page 10


Two: Employees are no less free to root legitimate criticisms about the workplace in their faith
than in any other aspects of their worldview. For many people of faith, their religion is not an
abstraction. It has consequences for how they behave and may require them to be witnesses and
examples for their faith. That reality does not permit differential treatment of them because they
criticize behavior on moral grounds stemming from religious convictions as opposed to moral
grounds stemming from secular convictions. “Let firemen be firemen” is not a cognizable
defense to Title VII claims based on gender discrimination, race discrimination, or faith-based
discrimination.

       Even so, Hudson’s disparate treatment claim fails at a minimum at the last step. He
cannot show that the city’s justification for his discharge amounted to a pretextual basis for
discriminating against him because of his faith. The fire department put forth a legitimate,
non-discriminatory reason for treating Hudson differently. He falsified his time-sheets while
other firefighters did not. See e.g., Haughton v. Orchid Automation, 206 F. App’x. 524, 533 (6th
Cir. 2006).

       Hudson objects to this conclusion on the ground that Paul Baetz, an atheist firefighter
who also worked at the department, also falsified his time sheets and yet was not fired. But he
does not offer any evidence to support this assertion. And he does not point to anything in the
record that establishes anyone ever reported Baetz for double-dipping or that any city employee
even believed Baetz had overreported his hours.        The closest Hudson comes to offering
something concrete on the second point is testimony from a payroll director who had to
determine whether Baetz should be paid for time he spent on military leave. The payroll director
admitted that Baetz should not have been paid while on leave, but the director never stated Baetz
had done anything wrong.

       Hudson insists that no one investigated Baetz because Baetz and Hillman conspired to
fraudulently overreport Baetz’s time. But the only support for this theory is Hudson’s testimony
to the effect that Baetz had full timesheets for days he spent on military leave, that Hillman
reviewed all firefighters’ timesheets, and that a paystub for Baetz showed more military leave
income than Hudson thinks Baetz should have received under the collective bargaining
agreement.    But other evidence puts these snippets in context, a context that undermines
 No. 19-1036                       Hudson v. City of Highland Park                     Page 11


Hudson’s theory. In the same deposition, Hudson admitted that he did not see Baetz fill out the
timesheets, that he does not know how the sheets were processed, and that he never asked
anyone in charge of payroll what the logs meant. Hudson has not established sufficient evidence
to go to a jury on his disparate treatment claim.

       As for Hudson’s hostile workplace environment claim, the facts are more concrete, but
they do not make out a prima facie case of discrimination. To establish a cognizable hostile
work environment claim, Hudson must show that (1) he was a member of a protected class,
(2) he faced unwelcome harassment, (3) he suffered the harassment because of his religion,
(4) the harassment created a work environment that unreasonably interfered with Hudson’s work
performance, and (5) the city was responsible for the harassment. Hafford v. Seidner, 183 F.3d
506, 512 (6th Cir. 1999).

       Missing is sufficient evidence to support the fourth element.       “[T]easing, offhand
comments and isolated incidents (unless extremely serious) will not amount to discriminatory
changes in the terms and conditions of employment.” Faragher v. City of Boca Raton, 524 U.S.
775, 788 (1998) (quotation omitted). All Hudson can show are periodic rude comments from his
co-workers, which generally do not suffice.         Cf. Tepper, 505 F.3d at 516 (holding no
discrimination as a matter of law where plaintiff “accused a handful of employees of
occasionally making comments about his . . . observance of the Jewish Sabbath”); Hafford,
183 F.3d at 514 (holding no hostile work environment as a matter of law where co-workers told a
Muslim employee “that he was preparing for a holy war” and mocked him for observing certain
Muslim practices). It’s easy to be critical of the comments—and we have to wonder, if Hudson’s
allegations are true, who is running the station and what their theory of leadership is. But the
reality remains that Title VII does not serve as a “general civility code for the American
workplace.” Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998).

       Hudson has not presented sufficient evidence that these remarks unreasonably interfered
with his work performance. Hudson admits that he never received fewer assignments or worse
assignments because of his religious beliefs. Nor did he ever stop going on fire runs because of
the way his colleagues treated him. Hudson never complained to Hillman, his supervisor, about
the harassment, even though he was plenty willing to tell the leaders of the station about other
 No. 19-1036                      Hudson v. City of Highland Park                        Page 12


conduct of the firefighters—namely their intimate affairs. Hudson’s confidante at the station,
Eric Hollowell, also a religious man, heard similar comments directed at him but interpreted
them as a joke. Hollowell noted, too, that the firefighters had a practice of saying grace together
before meals, a practice that hardly conveys hostility based on faith. While Hudson’s colleagues
at times did not extend to him the civility and respect that should be the norm in the workplace,
that doesn’t mean their conduct violated Title VII.

       For these reasons, we affirm in part and reverse in part.
 No. 19-1036                      Hudson v. City of Highland Park                       Page 13


               ________________________________________________________

                  CONCURRING IN PART AND DISSENTING IN PART
               ________________________________________________________

       KETHLEDGE, Circuit Judge, concurring in part and dissenting in part. I concur in all of
the court’s thoughtful opinion except as to its reversal of the First Amendment claim against
Hillman. Hudson expressly conceded at oral argument that, as to that claim, he has argued in
this appeal only that the district court somehow violated due process when it dismissed the claim.
Nor, in this court, has Hudson made any developed argument that he actually stated a First
Amendment claim against Hillman in the complaint. I therefore would not reverse the district
court on that ground. Instead I would affirm across the board.
 No. 19-1036                      Hudson v. City of Highland Park                      Page 14


               ________________________________________________________

                  CONCURRING IN PART AND DISSENTING IN PART
               ________________________________________________________

       STRANCH, Circuit Judge, concurring in part and dissenting in part. I concur in the
court’s opinion save the determination that Hudson fails to make a prima facie case of
discrimination based on hostile work environment. Rather than a mere showing of “periodic
rude comments from his co-workers,” I think the record shows a genuine dispute of material fact
over whether the harassment Hudson suffered created a work environment that unreasonably
interfered with his work performance.

       Making a prima facie case is not a heavy burden. Cline v. Catholic Diocese of Toledo,
206 F.3d 651, 660 (6th Cir. 2000) (“The prima facie requirement for making a Title VII claim ‘is
not onerous.’” (citing Texas Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 253 (1981))).
Our opinion acknowledges that Hudson has shown the first three elements of a prima facie case
of unwanted harassment based on religion. We also recognize that Hudson openly complained
(including filing an OSHA complaint) that his fellow firefighters were derelict in their duties,
including failing to maintain the firehouse and firefighting equipment, and missing calls to
respond to fires. As a result of both, evidence shows that the firefighters generally treated
Hudson “like an outcast”; they left when he entered a room and did not respond when he spoke
to them. Management was aware of this. Chief Hillman told a new firefighter to stay away from
Hudson or risk being ostracized too.

       Although some of the mockery in the record might be considered mere teasing, “the real
social impact of workplace behavior often depends on a constellation of the surrounding
circumstances, expectations, and relationships.” Oncale v. Sundowner Offshore Services, Inc.,
523 U.S. 75, 81–82 (1998).      The constellation here is best captured by the evidence that
Hudson’s colleagues refused to acknowledge or talk to him. This evidence is more relevant to
the hostile work environment inquiry than the evidence that Hudson’s coworkers mocked him
for saying grace and wearing a cross and taunted him regarding his faith.
 No. 19-1036                       Hudson v. City of Highland Park                        Page 15


         Drawing all reasonable inferences in his favor, the record reflects that Hudson’s outcast
status interfered with his work performance. Hudson testified that the work environment caused
him “anticipatory anxiety on the way to work, wondering what might happen that day,” and led
him to be in “a general state of fear.” He explained: “I didn’t feel safe” because “if we had fires,
I questioned if they would have my back.” In most work environments communication with
colleagues is important, but it is crucial in a firehouse where the work involves life and death.
The record shows that Hudson was concerned about the consequences his outcast status might
have on his ability to rely on his team while fighting fires. Such harassment may create “an
environment that a reasonable person would find hostile or abusive,” Harris v. Forklift Sys., Inc.,
510 U.S. 17, 21 (1993), because of its “frequency,” and because it could appropriately be
considered “physically threatening or humiliating” rather than “a mere offensive utterance,” id.
at 23.

         Nor does this case founder on pretext. A jury may ultimately conclude that Hudson’s
colleagues ostracized him, not based on his religion, but because they grew frustrated by his
moralizing directives. But considering the entire situation, a jury might also decide that his
coworkers’ responses to his religiosity led to a workplace that unreasonably interfered with
Hudson’s work performance. I therefore respectfully dissent as to the conclusion that Hudson
failed to make out his hostile workplace environment claim.